Callahan, J.,
dissenting. I respectfully dissent from
the majority opinion for the reasons stated in Judge Berdon’s dissenting opinion in Reed v. Planning & Zoning Commission, 12 Conn. App. 153,159-63, 529 A.2d 1338 (1987). The majority holds that the Chester subdivision regulations upon which the planning and zoning commission of the town of Chester (commission) *439relied “do not address problems relating to existing roads,"and thereafter concludes that “the commission exceeded its authority when it denied the subdivision application.” What the majority fails to recognize is that the commission assessed the suitability of the proposed subdivision and concluded that the safety of the residents and public was in jeopardy because Turkey Hill Road was inadequate “to provide safe access and egress to the proposed lots for either residents or emergency vehicles.” (Emphasis added.) Not only do the subdivision regulations of Chester specifically require that the land proposed for subdivision be, inter alia, of such character and location that it can be constructed and occupied without danger to the health and safety of the occupants and the public; Chester Subdivision Regs., §§ 2.0, 3.1, 3.2; but General Statutes § 8-25, which is the enabling legislation, also specifically mandates that the town’s subdivision regulations provide that the land to be subdivided shall be of such character that it can be used for building purposes without danger to health or public safety. While § 8-25 does not enumerate a list of safety factors that a zoning authority must consider in assessing an application for a subdivision, there can be no question that the safety or lack thereof to the residents of the subdivision and the public in general posed by the limited access to the subdivision are proper considerations for a zoning authority. See Nicoli v. Planning & Zoning Commission, 171 Conn. 89, 94-97, 368 A.2d 24 (1976); Forest Construction Co. v. Planning & Zoning Commission, 155 Conn. 669, 675, 236 A.2d 917 (1967); North Landers Corporation v. Planning Board, 382 Mass. 432, 437-38, 416 N.E.2d 934 (1981); Diversified Properties, Inc. v. Planning Board, 125 N.H. 419, 420, 480 A.2d 194 (1984); Noble v. Mendham, 91 N.J. Super. 111, 118-19, 219 A.2d 335, cert. denied, 48 N.J. 120, 223 A.2d 497 (1966). In fact, the existence of inadequate access roads to a proposed sub*440division has been held to be a sufficient ground upon which to deny the application for a proposed subdivision. See DiCarlo v. Planning Board, 19 Mass. App. 911, 913, 471 N.E.2d 753 (1984); Malaguti v. Planning Board, 3 Mass. App. 797, 797-98, 339 N.E.2d 246 (1975); Brazer v. Mountainside, 55 N. J. 456, 470-71, 262 A.2d 857 (1970); Breuer v. Fourre, 76 Wash. 2d 582, 583-85, 458 P.2d 168 (1969).
I further dissent from the majority’s decision insofar as it sustains that portion of the trial court’s judgment that orders the commission to grant the plaintiffs application for the approval of the subdivision. I believe the record raises significant questions regarding the suitability of this land for the twelve building lots proposed and the subdivision’s compliance with other zoning regulations. It is only “[w]hen ... it appears that as a matter of law there was but a single conclusion which the zoning authority could reasonably reach, [that] the court may direct the administrative agency to do or to refrain from doing what the conclusion legally requires. Watson v. Howard, 138 Conn. 464, 470, 86 A.2d 67 (1952); Executive Television Corporation v. Zoning Board of Appeals, 138 Conn. 452, 457, 85 A.2d 904 (1952); Bishop v. Board of Zoning Appeals, 133 Conn. 614, 623, 53 A.2d 659 (1947). In the absence of such circumstances, however, ‘the court upon concluding that the action taken by the administrative agency was illegal, arbitrary or in abuse of its discretion should go no further than to sustain the appeal taken from its action. For the court to go further and direct what action should be taken by the zoning authority would be an impermissible judicial usurpation of the administrative functions of the authority.’ Bogue v. Zoning Board of Appeals, 165 Conn. 749, 753-54, 345 A.2d 9 (1974); Guerriero v. Galasso, 144 Conn. 600, 608, 136 A.2d 497 (1957); Watson v. Howard, supra, 469-70.” Thorne v. Zoning Commission, 178 Conn. 198, 206, 423 *441A.2d 861 (1979); see also Chevron Oil Co. v. Zoning Board of Appeals, 170 Conn. 146, 154, 365 A.2d 387 (1976).
In ordering that the commission be directed to approve the application, the trial court stated: “Since the sole reason given by the board for the denial of the application was the inadequacy of the existing road, it must be taken that the plaintiff has conformed with all of the other requirements of the regulations of the planning commission, and since there is no regulation prohibiting the plaintiffs plan on the basis cited by the planning commission, the action of the commission refusing approval was illegal.” (Emphasis added.) I think the trial court based its order upon an assumption which, from the record, appears to be erroneous. The minutes of both hearings before the commission indicate potential problems with drainage, the presence of a high groundwater table, the absence of sufficient soil pockets to accommodate the installation and operation of septic systems, the existence of ledge, and the problems resulting from the subdivision’s close proximity to routes 9 and 82. In view of the record, I believe serious questions remain regarding the suitability of the proposed subdivision for twelve dwellings.
In addition, I feel the record is unclear as to whether the conditions or problems noted above entered into or provided a basis for the commission’s decision. While the commission voted to deny the application on safety grounds because of the inadequate access road, immediately after the commission’s vote, a member of the commission further stated “for the record that the Commission’s concerns about ledge, soils and groundwater conditions were based on the mandate to provide building lots which could be properly and conveniently built upon.” It must also be noted that the commission’s letter to Robert Reed that informed him of its decision reiterated the commission’s concerns *442regarding the intensity of the proposed development “because of ledge outcroppings, the poor soil conditions and the high groundwater table in the area.” The letter further stated that “[sjhould you undertake to redesign this subdivision for submission at some future date, we recommend that close attention be given to the existing conditions of the parcel and the access provided over the unimproved portion of Turkey Hill Road.”
Accordingly, I would sustain the decision of the commission and reverse the trial court. Since that eventuality is not about to occur, however, I would remand the matter for further hearings to determine whether the proposed subdivision was suitable for twelve dwellings and, in fact, complied with all applicable subdivision regulations of the town of Chester.